Exhibit 10.2

 

LOGO [g440603g0727141715085.jpg]

June 6, 2018

Vifor (International) Ltd.

Rechenstrasse 37

CH-9014 St. Gallen

Switzerland

 

  Re:

Grant of Rights to CCX140 in China

Ladies and Gentlemen:

As you know, Vifor Fresenius Medical Care Renal Pharma Ltd. (“VFMCRP”) and
ChemoCentryx, Inc. (“ChemoCentryx”) are parties to that certain Collaboration
and License Agreement, dated December 22, 2016 (the “VFMCRP Agreement”),
pursuant to which ChemoCentryx granted VFMCRP an exclusive license to
commercialize ChemoCentryx’s proprietary C5aR inhibitor known as CCX140 in
certain countries. Capitalized terms used but not otherwise defined in this
letter agreement (this “Letter”) will have the meanings provided in the VFMCRP
Agreement. The VFMCRP Agreement was originally entered into between Vifor
(International) Ltd. (“Vifor”) and ChemoCentryx and was subsequently assigned by
Vifor to VFMCRP, so that references in the VFMCRP Agreement to VIT now refer to
VFMCRP.

Vifor, VFMCRP and ChemoCentryx agree that Vifor will have the right to exercise
the rights granted to VFMCRP with respect to CCX140 in China, notwithstanding
the assignment of the VFMCRP Agreement to VFMCRP, so that Vifor will have a
license to CCX168 in China that is consistent with the rights granted to VFMCRP
in the VFMCRP Agreement, with the understanding that Vifor intends to assign
such rights to VFMCRP prior to June 30, 2019.

ChemoCentryx and Vifor, intending to be legally bound, hereby agree as follows:

1.    “Vifor Territory” means the People’s Republic of China, the Hong Kong
Special Administrative Region of the People’s Republic of China and the Macao
Special Administrative Region of the People’s Republic of China (together
referred as “China”).

2.    Subject to the terms and conditions of this Letter and the agreement
referenced in Section 8(a) if and when entered into, as applicable, ChemoCentryx
hereby grants to Vifor an exclusive (even as to ChemoCentryx), royalty bearing
license, with the right to grant sublicenses as provided under the terms of
Section 2.2 of the VFMCRP Agreement (as applied to Vifor in place of VFMCRP and
with China being deemed a Major Market Country), under the

 

650 210.2900 Voice

650 210.2910 Fax

850 Maude Avenue

   Mountain View, CA 94043, USA    Medicines In Motion        

 

1.

Confidential



--------------------------------------------------------------------------------

ChemoCentryx Know-How and ChemoCentryx Patents (as applied to the Vifor
Territory in place of the VIT Territory as referenced in such defined terms in
the VFMCRP Agreement) (a) to seek Regulatory Approval and Pricing and
Reimbursement Approval for and Commercialize the Product in the Field in the
Vifor Territory and (b) to conduct those Development activities in the Field in
the Vifor Territory allocated to Vifor in the Development Plan.

3.    Notwithstanding Section 2 above, if Vifor intends to grant a sublicense
under the foregoing license, Vifor shall notify ChemoCentryx in writing. Any
such sublicense shall be subject to and consistent with all terms of the VFMCRP
Agreement, as if the sublicense were granted by VFMCRP under the VFMCRP
Agreement as amended by the amendment attached hereto as Exhibit A. No such
sublicense may be granted unless and until Vifor and ChemoCentryx enter into an
agreement governing at least the following:

(a)    Development of the Product for the sublicensed country(ies), which would
be considered Additional Studies and subject to the approval of the JSC (with
decision-making authority as provided in the VFMCRP Agreement, as applied to the
Vifor Territory in place of the VFMCRP Territory), unless agreed otherwise by
ChemoCentryx and Vifor in writing;

(b)    Economic terms identical to the VFMCRP Agreement applicable to the rights
for the sublicensed country(ies), including allocation of costs for any
activities conducted therein;

(c)    ChemoCentryx’s rights to use any data and results generated with respect
to the sublicensed country(ies);

(d)    Rights to obtain licenses to Third Party intellectual property rights in
the sublicensed country(ies); and

(e)    Consequences for the sublicensee’s breach of its sublicense agreement
with Vifor.

4.    ChemoCentryx and Vifor intend that prior to June 30, 2019, Vifor will
assign the rights granted in Section 2 above to VFMCRP.

5.    No activities will be conducted prior to June 30, 2019 under the license
granted in Section 3 above with respect to the Vifor Territory except with the
prior written approval of ChemoCentryx, which shall not be unreasonably
withheld. Any Development of the Product in the Vifor Territory will be
conducted pursuant to the Development Plan.

6.    In consideration for the rights granted under this Letter, Vifor shall
make a non-refundable, non-creditable payment to ChemoCentryx of five million
United States dollars (US$5,000,000), payable within ten (10) Business Days
after the date of this Letter.

7.    If VFMCRP and ChemoCentryx enter into the amendment attached hereto as
Exhibit A by June 30, 2019, then this Letter will immediately terminate and be
of no force and effect.

 

2.

Confidential



--------------------------------------------------------------------------------

8.    If VFMCRP and ChemoCentryx do not enter into the amendment attached hereto
as Exhibit A by June 30, 2019, then as promptly as possible following such date:

(a)    ChemoCentryx and Vifor shall enter into a collaboration and license
agreement that sets forth the terms and conditions for the Vifor Territory
consistent with the VFMCRP Agreement but with necessary changes, as discussed by
ChemoCentryx and Vifor as of the date of this Letter; and

(b)    ChemoCentryx and VFMCRP shall amend the VFMCRP Agreement with necessary
changes to take into account the agreement for the Vifor Territory referenced in
Section 8(a), as discussed by ChemoCentryx and Vifor as of the date of this
Letter.

9.    This Letter may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
This Letter may be executed and delivered electronically or by facsimile and
upon such delivery such electronic or facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

10.    This Letter shall be governed by and construed in accordance with the
laws of the State of New York without reference to any rules of conflict of
laws.

11.    This Letter constitutes the entire agreement, both written and oral,
between ChemoCentryx and Vifor with respect to the subject matter hereof, and
any and all prior agreements with respect to the subject matter hereof, either
written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.

 

3.

Confidential



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this Letter in the space
provided below and return it to me.

 

Sincerely, CHEMOCENTRYX, INC. By:  

/s/ Thomas J. Schall, Ph.D.

Name:   Thomas J. Schall, Ph.D. Title:   Chief Executive Officer

Agreed to and accepted as of the date of this Letter:

 

VIFOR (INTERNATIONAL) LTD. By:  

/s/ Chris Springer

Name:   Dr. Chris Springer Title:   Chief Strategy Officer (CSO), Executive Vice
President By:  

/s/ Oliver P. Kronenberg

Name:   Dr. Oliver P. Kronenberg Title:   Group General Counsel

VFMCRP agrees that notwithstanding the rights granted to VFMCRP with respect to
China in the VFMCRP Agreement, ChemoCentryx shall have the right to grant, and
Vifor shall have the right to obtain, the license set forth in this Letter.

 

VIFOR FRESENIUS MEDICAL CARE RENAL PHARMA LTD. By:  

/s/ David Bevan

Name:   David Bevan Title:   CEO By:  

/s/ Marcus Kracht

Name:   Marcus Kracht Title:   Deputy CEO

 

Confidential



--------------------------------------------------------------------------------

Exhibit A

AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (the “Amendment”) is
effective as of [            ], 2018 (the “Amendment Effective Date”) by and
between CHEMOCENTRYX, INC., a Delaware corporation, having an address at 850
Maude Avenue, Mountain View, CA 94043, U.S. (“ChemoCentryx”), and VIFOR
FRESENIUS MEDICAL CARE RENAL PHARMA LTD., a corporation organized under the laws
of Switzerland, having an address at Rechenstrasse 37, CH-9014 St. Gallen,
Switzerland (“VFMCRP”). ChemoCentryx and VFMCRP may be referred to herein
individually as a “Party” or collectively as the “Parties”.

RECITALS

A.    ChemoCentryx and VFMCRP are parties to that certain Collaboration and
License Agreement, dated December 22, 2016, amended June 6, 2018 (the
“Agreement”), pursuant to which ChemoCentryx granted VFMCRP an exclusive license
to commercialize ChemoCentryx’s proprietary C5aR inhibitor known as CCX140 in
certain countries. The Agreement was originally entered into between Vifor
(International) Ltd. (“VIT”) and ChemoCentryx and was subsequently assigned by
VIT to VFMCRP.

B.    On June 6, 2018, ChemoCentryx and VIT entered into a letter agreement
pursuant to which ChemoCentryx granted Vifor an exclusive license to
commercialize CCX140 in China, and Vifor paid ChemoCentryx five million United
States dollars (US$5,000,000). Such letter agreement is terminated concurrently
with the Parties’ entry into this Agreement.

C.    This Amendment, which is being entered into in accordance with
Section 16.2 of the Agreement, provides for a territory expansion to include
China in accordance with the terms and conditions of this Amendment.

NOW, THEREFORE, the Parties agree as follows:

 

1.

AMENDMENT OF THE AGREEMENT

The Parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Amendment Effective Date. Except to the extent the Agreement
is explicitly amended by this Amendment, the Agreement will remain in full force
and effect in accordance with its terms. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the meanings such
terms are given in the Agreement.

1.1    Section 1.95 of the Agreement is hereby deleted and replaced in its
entirety with the following:

1.95    “Major Market Countries” means France, Switzerland, Germany, Italy,
Spain, the United Kingdom, Brazil, Japan, Canada, Mexico, South Korea and China.



--------------------------------------------------------------------------------

1.2    Section 1.128 of the Agreement is hereby deleted and replaced in its
entirety with the following:

1.128    “Territory” means (i) the world, excluding the U.S., and (ii) upon
VIT’s obtaining Regulatory Approval for CKD in the U.S. after exercise of the
CKD Option, the U.S.

1.6    The Sections 2.9 and 8.5 of the Agreement are hereby deleted.

1.7    Section 9.4 of the Agreement is hereby deleted and replaced in its
entirety with the following:

9.4    Records; Audit. VFMCRP shall keep, and shall cause its Affiliates and
Sublicensees to keep, complete and accurate records pertaining to the sale or
other disposition of the Product in sufficient detail to permit ChemoCentryx to
confirm the accuracy of commercial milestone and royalty payments due hereunder.
Such records shall be kept for such period of time required by Applicable Laws,
but in no case less than three (3) years following the end of the Calendar
Quarter to which they pertain. ChemoCentryx shall have the right to have an
independent, certified public accountant reasonably acceptable to VFMCRP audit
such records of VFMCRP to confirm Net Sales, royalties, and other payments for a
period covering not more than three (3) years following the Calendar Quarter to
which they pertain. Such audits may be exercised only once for any period and no
more than once per Calendar Year during normal business hours upon reasonable
prior written notice to the audited Party. Any such auditor shall not disclose
VFMCRP’s confidential information to ChemoCentryx, except to the extent such
disclosure is necessary to verify the accuracy of the financial reports
furnished by VFMCRP or the amount of payments by VFMCRP under this Agreement.
Any amounts shown to be owed but unpaid shall be paid within thirty (30) days
after the accountant’s report, plus interest (as set forth in Section 9.5) from
the original due date. Any overpayment by VFMCRP revealed by an audit shall be
credited against future payments owed by VFMCRP to ChemoCentryx (and if no
further payments are due, shall be refunded by ChemoCentryx at the request of
VFMCRP). ChemoCentryx shall bear the full cost of such audit unless such audit
discloses an underpayment by VFMCRP of more than five percent (5%) of the amount
of royalties or other payments due under this Agreement for any applicable
Calendar Quarter, in which case, VFMCRP shall bear the cost of such audit.

 

2.

MISCELLANEOUS

2.1    Full Force and Effect. This Amendment amends the terms of the Agreement
and is deemed incorporated into the Agreement. The provisions of the Agreement,
as amended by this Amendment, remain in full force and effect.

2.2    Entire Agreement. The Agreement, as amended by this Amendment constitute
the entire agreement, both written and oral, between the Parties with respect to
the subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

2.3    Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.

 

CHEMOCENTRYX, INC.     VIFOR FRESENIUS MEDICAL CARE RENAL PHARMA LTD.

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      By:  

 

      Name:  

 

      Title:  

 

 

Confidential